Plaintiff seeks dismissal of a claim filed with the Indian Claims Commission on August 6, 1951, and transferred to this court on May 8, 1978. Plaintiffs petition alleged aboriginal title to land and sought enforcement of various treaty provisions. The Commission decided in favor of the plaintiff with regard to the claim of aboriginal title. 17 Ind. Cl. Comm. 1 (1966). The case remained dormant thereafter with no decision as to valuation. Plaintiff, without benefit of counsel filed the present motion to dismiss the entire claim. Defendant offers no objection. On March 19, 1979 Trial Judge Harry E. Wood filed a recommended opinion granting plaintiffs motion. The trial judge cited the protracted length of the litigation and the recent substantial period of inaction by the plaintiff. On May 4, 1979 the court, by order, adopted, as modified, the recommended decision as the basis for its judgment in this case. The court granted plaintiffs motion to dismiss, with prejudice to assertion of any future claim for interest arising from the decision of the Indian Claims Commission, 17 Ind. Cl. Comm. 1 (1966), and without intimation that plaintiff has or has not any further legal rights in the matters asserted in Docket 203.